Citation Nr: 1714230	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right Achilles tendonitis on an extraschedular basis.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 29, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1998 and December 2003 to April 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The complex procedural history as to the claims for an extraschedular rating in excess of 20 percent for right Achilles tendonitis and entitlement to a TDIU was summarized in detail in a Board remand in February 2016 and will not be repeated here.  Following the remand, a supplemental statement of the case (SSOC) was issued in September 2016 which confirmed and continued the denial of a rating in excess of 20 percent rating for right Achilles tendonitis on an extraschedular basis.  A September 2016 rating decision denied a rating in excess of 70 percent for PTSD, but granted entitlement to a TDIU, effective December 29, 2011.  It is noted that the Veteran's claim of entitlement to an increased rating for right Achilles tendonitis was filed in May 2008.  He also claims entitlement to a TDIU during the period prior to December 29, 2011.  Given the evidence of service-connected disabilities, the Veteran's claim for the highest rating possible, and the evidence asserting unemployability, the issue of entitlement to a TDIU during the period prior to December 29, 2011, remains on appeal before the Board.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. at 447.  

As already noted, in the September 2016 rating decision, a 70 percent rating in effect for PTSD was confirmed and continued.  As VA Form 21-0958 (notice of disagreement (NOD)) was submitted in October 2016, a statement of the case (SOC) should be issued.  In effect, the Board has assumed jurisdiction of the claim of entitlement to a rating in excess of 70 percent for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and the claim has been added to the title page of this decision.  The issue of entitlement to a rating in excess of 70 percent for PTSD will be remanded below for procedural development.  It is important to point out that no prejudice results to the appellant in the Board determining whether a claim for a TDIU prior to December 29, 2011, is warranted in that the current level of disability assigned to PTSD will not affect the TDIU determination as that issue is concerned with the period prior to December 29, 2011.  The issues are not inextricably intertwined and a remand of the TDIU issue would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim of entitlement to a TDIU prior to December 29, 2011, is addressed in the decision that follows.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to a rating in excess of 70 percent for PTSD will be remanded.  That claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected right Achilles tendonitis does not present such an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  

2.  Prior to December 29, 2011, the manifestations of the Veteran's service-connected disorders were not sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  The Veteran is found to have been substantially employed as a plumber prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 20 percent for service-connected right Achilles tendonitis on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).  

2.  The criteria for a TDIU for the period prior to December 29, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by June 2008, July 2008, September 2008, July 2011, and February 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  The extraschedular matter was remanded on more than one occasion for further development, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to the claims (in February 2013 and September 2013).  This includes referral of the case to the VA Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  Most recently, in February 2016, the claims were remanded for development of the TDIU claim with subsequent readjudication of the claims on appeal.  The development requested was completed and the claims were readjudicated.  See the September 2016 SSOC addressing the extraschedular claim, and the September 2016 rating decision addressing the TDIU claim.  As such, the Board finds that the prior remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Extraschedular Rating

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2016).  

In addition, however, under 38 C.F.R. § 3.321(b)(1) (2016), the VA Under Secretary for Benefits or the Director, Compensation Service, may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

In Thun v. Peake, 22 Vet. App. 211 (2008), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

In the present case, as noted above, the Board has already denied the Veteran's claim for an increased rating for right Achilles tendonitis under direct application of the provisions of the VA rating schedule and it is not the subject of this appeal.  The remaining question which the Board presently decides and that which was the subject of the Joint Motion and remanded by the Board in February 2013 and September 2013, is the propriety of an extraschedular rating for the Veteran's disability under 38 C.F.R. § 3.321(b)(1) (2016).  

 Relevant to the question of whether to dispense with the rating criteria and utilize an extraschedular rating, the Board notes that the Veteran's service-connected right Achilles tendonitis has been rated as 20 percent disabling under DCs 5024-5271.  

Under DC 5024 tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2016).  DC 5024 is listed as part of a group of DCs governing disabilities to be rated by analogy to degenerative arthritis.  Under DC 5003 degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate DC, for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.   In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003 (2016).  

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a (2016).  

The average normal range of motion (ROM) of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  

As noted, the service-connected right Achilles tendonitis has already been rated at the highest rating possible under DCs 5024-5271.  

Background and Analysis

Note: The following summarization of evidence dated from June 2008 through February 2014 was provided in the Board's July 2014 decision which has since been vacated.  Much of it is repeated here because it is still relevant to the claim at hand.  The evidence which is repeated is followed by a summarization of additional pertinent evidence dated after February 2014 which is also pertinent to the claim at hand.  

At a June 2008 VA examination, the examiner reviewed the results of an August 2006 magnetic resonance imaging (MRI) of the ankles which revealed a normal Achilles tendon with no evidence of a tear.  The Veteran reported pain and popping in the right Achilles tendon and ankle.  Physical examination revealed mild tenderness to palpation of the Achilles tendon.  ROM testing revealed dorsiflexion to 20 degrees and plantar flexion to 10 degrees.  The examiner noted that the Veteran was able to do his job as a plumber but that it was painful in many of the positions that he had to get into but he just dealt with the pain.  

At a November 2009 video conference hearing, the Veteran testified that he had been self-employed as a plumber for the prior year to year and a half.  He reported that he was only working twenty to twenty-five hours per week at that time due to his right Achilles tendonitis.  He indicated that his right Achilles tendonitis prevented him from crawling and going up ladders.  He also testified that he could only stand on concrete for ten minutes before his right Achilles tendon got aggravated and he could only hold about twenty pounds to avoid swelling of the Achilles tendon.  The Veteran indicated that he wrapped his Achilles tendon and used 800 milligram Ibuprofen to help with pain and swelling.  He testified that he chose which jobs to take in order to support his family based on his symptoms.  

The Veteran also completed a VA employment information form indicating that when he was still working as a plumber, he had missed 6 months of work out of the past 12 months due to his service-connected right Achilles tendonitis.  

At an August 2011 VA examination, ROM testing revealed flexion of the right ankle to 30 degrees and extension to 10 degrees.  The examiner opined that the Veteran's inability to maintain gainful employment was unrelated to his Achilles tendonitis.  

At an April 2012 VA examination, muscle strength testing of the right ankle in plantar flexion and dorsiflexion was normal as were reflex and sensory examinations.  

In March 2013, a lay statement was received from one of the Veteran's former co-workers.  The statement indicates that the Veteran missed a lot of work due to his tendons and PTSD.  The co-worker noted that the Veteran's tendons would give out when he climbed ladders or took a misstep.  

In a May 2013 memorandum, the Appeals Management Center (AMC) determined that an extraschedular rating was not warranted based on a review of the medical evidence of record at that time.  Records from the Social Security Administration (SSA) were not of record at that time.  

The AMC subsequently obtained the SSA records which revealed that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of PTSD and a secondary diagnosis of disorders of the back.  The date the disability began was noted to be in December 2011.  The medical records associated with the SSA records are unrelated to the Veteran's right Achilles tendonitis.  

In a November 2013 addendum opinion, the April 2012 VA examiner indicated that he had reviewed the Veteran's SSA records and VBMS records related to his employment as a plumber and concluded that the Veteran's Achilles tendonitis would make it difficult if not impossible to perform some of the functions and positions required as a plumber (specifically crawling, squatting, and climbing), but the Veteran was still able to walk and stand for up to an hour at a time.  He noted that the Veteran could, for example, change washers on a sink, perform standing plumbing work, or do lower work on a rolling stool/dolly.  

In a January 2014 memorandum, the AMC once again determined that following a review of the evidence of record including lay statements, medical evidence, and records from the SSA, the totality of the evidence did not establish that the Veteran's service-connected right Achilles tendonitis was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The AMC pointed to the findings on VA examinations of June and August 2008 and April 2012, VA treatment records and SSA records.  

In February 2014, the Director of Compensation Service reviewed the record and determined that the totality of the evidence did not support the contention that the Veteran's service-connected right Achilles tendonitis was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The Director referred to the January 2014 AMC memorandum.  

The Veteran's service-connected low back disorder (spondylolysis) was examined by VA in April 2016.  ROM showed forward flexion from 0 to 75 degrees.  Extension was from 0 to 10 degrees.  Right and left lateral flexion were from 0 to 15 degrees.  Right lateral flexion was from 0 to 15 degrees.  Left lateral flexion was from 0 to 20 degrees.  (Normal ranges of motion associated with the lumbar spine are flexion forward to 90 degrees, extension backwards to 30 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note (2).

The VA examiner noted that the Veteran's loss of ROM contributed to the functional loss of bending and lifting.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, but he was unable to estimate in degrees without conjecture.  There was guarding but no muscle spasm or localized tenderness.  The guarding did not result in abnormal gait or abnormal spinal contour.  There were no neurologic abnormalities and intervertebral disc syndrome was not present.  When asked whether the Veteran's back disorder impacted on his or her ability to work, the examiner found that it did as it limited his bending, lifting, and ability to sit.  He could not accomplish prolonged walking.  He was able to work in a sedentary environment where he could reposition frequently.  

The Veteran's service-connected PTSD was examined by VA in May 2016.  The examiner found that this mental health condition resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed feelings of depression, intrusive thoughts/ nightmares, social isolation hypervigilance, and sleep disturbance.  He was easily startled and experienced physiological/psychological distress in response to military trauma stimuli.  

On examination, the Veteran was adequately groomed, maintained good eye contact, and readily responded to questions.  He indicated that while he sometimes drove, his back condition created problems which created some hesitancy.  His mood was dysphoric, and his affect was subdued.  He had average insight and judgment.  There was no impairment to orientation, time, place, or person.  He was able to manage his finances, but he was likely to have problems working in large groups or in environment where he had to interact extensively with others.  The examiner opined that the Veteran might best function in environments where he could work independently.  

The Veteran underwent VA examination for right Achilles tendonitis in August 2016.  Functional loss as a result of this condition included limitations on lifting, standing, or carrying anything heavy.  Dorsiflexion was from 0 to 20 degrees (normal).  Plantar flexion was from 0 to 5 degrees with normal listed as from 0 to 45 degrees.  He had trouble walking.  There was pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the joint.  There was no additional loss of motion of the right ankle after repetitive use testing.  There were some abnormalities in muscle strength of the right ankle (e.g., active movement with gravity eliminated was 2/5 and active movement with gravity was 3/5).  As an assistive device, the Veteran wore a brace.  When asked to comment on how much the Veteran's right Achilles tendonitis affected his ability to work, the examiner noted that the Veteran had not worked since 2011 as a plumber mainly due to his PTSD and his back conditions, but he said that his ankle did limit his ability to carry his tool bag and climb ladders.  

Analysis

In principle, the analysis that follows is primarily unchanged from the July 2014 decision which was vacated as to the issue of entitlement to a disability rating in excess of 20 percent for right Achilles tendonitis on an extraschedular basis.  The development that resulted after the Board's February 2016 remand corroborated the findings made in February 2014 by the Director of Compensation Service who reviewed the record and determined that the totality of the evidence did not support the contention that the Veteran's service-connected right Achilles tendonitis was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  

As already stated, the July 2014 denial of an extraschedular rating was vacated by the Court in May 2015.  In the Board's February 2016 remand, it was noted that the Court stated that it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.  As a result of the Court's Order, the Board remanded the claim and requested that the extraschedular claim be readjudicated along with reconsideration of entitlement to a TDIU.  As already reflected, additional examinations were conducted pertinent to the Veteran's primary service-connected conditions of PTSD, spondylosis, and right Achilles tendonitis.  While the extraschedular claim was subsequently denied, the RO granted a TDIU from the date that it was first determined that the Veteran was unable to work.  That date was December 29, 2011.  

In effect, it is the Board's conclusion that the medical evidence obtained as a result of the February 2016 remand only reinforces the Board's 2014 finding that an extraschedular rating is not warranted for right Achilles tendonitis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, DCs 5024-5271 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain, swelling, and limitation of motion are already wholly addressed by relevant DCs.  The Board has considered the Veteran's lay assertions that he was unable to perform all of his duties as a plumber due to his service-connected right Achilles tendonitis, and of the need for direct consideration of an extraschedular rating.  

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted.  The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate.  The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.  

It is with consideration of the February 2014 opinion rendered by the office of the Director, Compensation Service, and with strong supporting information taken from the remaining competent evidence of record, that the Board determines that an extraschedular evaluation is not warranted in this case.  The most probative opinion of record, included in the November 2013 VA addendum, indicated that the Veteran's Achilles tendonitis would make it difficult if not impossible to perform some of the functions and positions required as a plumber; however, the Veteran was still able to walk and stand for up to an hour at a time and could perform various other duties while standing or using a rolling stool or dolly.  The Board finds this opinion on employability probative given that it was based on a complete physical examination (performed in April 2012) and a medical history review including the SSA records and the Veteran's lay testimony.  Moreover, those results were corroborated in subsequently dated records, to include VA examinations in April 2016 (spine), May 2016 (PTSD), and August 2016 (ankle).  Each of these examination reports reflect that the Veteran might not be able to perform as a plumber, but it was noted by each examiner that the Veteran could perform sedentary employment.  The PTSD examiner added that the Veteran might function best in an independent environment.  It was specifically noted by the right ankle examiner that the Veteran primarily stopped working as a plumber due to other conditions, but his right ankle did limit his carrying his tool bag and result in difficulty climbing stairs.  

The medical evidence of record does not reflect that the Veteran's right Achilles tendonitis results in marked interference with employment.  The Board agrees with the February 2014 opinion and, moreover, finds it wholly persuasive in light of what the supporting medical evidence shows.  The Board does not doubt that the service-connected right Achilles tendonitis has resulted in some meaningful impact upon the Veteran's occupational functioning, but as to a marked interference in employment (required to warrant an extraschedular rating) this is not shown in light of the November 2013 VA addendum opinion, or the circumstances of this particular case.  Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service-connected right Achilles tendonitis, or other factors that would contribute to an unusual disability picture.  

The Board acknowledges that the Veteran is competent to report that he had right Achilles pain which limited his ability to perform his job duties.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced right Achilles pain which limited his ability to perform his job duties.  The Board finds that the Veteran's report that his right Achilles tendonitis limited his ability to perform his job duties is credible.  

However, although the Veteran contends his service-connected right Achilles tendonitis renders him incapable of performing his job duties as a plumber and results in marked interference with his employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's lay assertions are not deemed credible to establish that his service-connected right Achilles tendonitis results in marked interference with employment.  He testified in November 2009 that he had been self-employed for approximately one to one and one half years.  An employment information form, completed by the Veteran and dated in March 2011, indicates he had been self-employed since March 2008, which is in accord with his hearing testimony.  He reported his ending date of employment as March 2011.  The June 2008 VA examiner indicated that the Veteran reported he was able to do his job despite the ankle pain when working in various positions.  He indicated he just put up with the pain.  The examiner noted limitations on prolonged standing and walking, but he could do normal standing and walking fairly well.  

At the November 2009 hearing, the Veteran testified that he lost hours from work each week because of his ankle, with pain which he rated at a level of 10/10, three to four times per week.  He worked 20 to 25 hours per week, due to restrictions from his right ankle.  SSA records indicate the Veteran filed a claim for disability in April 2012.  He reported psychiatric, back and ankle disabilities.  In a July 2012 Physical Residual Functional Capacity Assessment, a physician noted a primary diagnosis of lumbar spine spondylosis.  The physician also noted the Veteran's complaints of right ankle, left hand and left ankle pain.  Exertional limitations were occasionally lifting and/or carrying 50 pounds; frequently lifting and/or carrying 25 pounds; standing and/or walking a total of about six hours in an eight hour workday; pushing and/or pulling unlimited.  

The Board finds that if the Veteran's right ankle disability prevented the Veteran from working any more than half-time, this would have been noted in the SSA Functional Capacity Assessment.  It appears that the Veteran's right ankle disability played a very small role in physical disability contributing to SSA disability.  SSA found his disability began in late December 2011.  Given the report of being able to do his job in June 2008 and the April 2012 VA examiner's findings of an ability to perform work while standing, sitting or lying on a dolly, and the SSA finding of minimal disability related to the ankle, the Board concludes that contrary testimony and other statements are not credible to establish marked interference with employment.  

The Board does not dispute that the right ankle disability does interfere with employment.  This is recognized in the assignment of a 20 percent rating.  Although the Veteran has reported that his service-connected right Achilles tendonitis resulted in marked interference with employment, the April 2012 VA examiner's findings in the November 2013 addendum opinion reflect that there was not marked interference with employment because the Veteran could still perform duties required of his job as a plumber, such as working while standing and doing work at a lower level on a rolling stool or dolly.  The medical findings of record from the 2016 examinations, to include of the right ankle, only corroborate such findings in that it was noted that while he had not worked as a plumber since 2011, he stopped primarily due to his PTSD and back conditions, although his Achilles tendonitis did limit his ability in carrying his tool bag and climbing ladders.  The Board finds these medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service-connected right Achilles tendonitis.  The Board finds the Veteran's testimony competent, but not credible, in making this determination.  The medical evidence, which includes histories provided by the Veteran, is at odds with the Veteran's current assertions.  The medical evidence comes from more than one source/examiner.  The Board finds the medical evidence set out above has greater probative value than the Veteran's lay testimony.  

Accordingly, the claim for entitlement to an increased rating for right Achilles tendonitis on an extraschedular basis is denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU Prior to December 29, 2011

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Background and Analysis

The Veteran is service connected for PTSD, rated 70 percent disabling from February 7, 2011; right Achilles tendonitis, rated as 20 percent disabling, from September 1, 2006; spondylolysis, rated as 10 percent from May 29, 2009; left Achilles tendonitis, rated as 10 percent disabling from May 29, 2008; tinnitus, rated as 10 percent disabling from October 18, 2012, and residuals of a fracture of the nose, with deviated nasal septum and sinusitis, rated as noncompensable from April 12, 2005.  The Veteran's combined disability evaluations included 40 percent from April 12, 2005, and 50 percent from September 1, 2006.  He had a combined disability rating of 70 percent from May 29, 2008, and is currently in receipt of an 80 percent rating from February 7, 2011.  As reported earlier, a TDIU was recently granted from December 29, 2011, in a September 2016 rating decision.  The question that remains is whether a TDIU was warranted prior to that date.  It is argued that while the Veteran was employed as a plumber before completely stopping work in December 2012, he missed so much work that he was not gainfully employed.  See, e.g. his 2009 testimony and a June 2015 statement of record.  

The date that SSA found that the Veteran was unemployable due to PTSD and his back condition was December 29, 2011.  As indicated by the September 2016 rating decision, this date was also deemed by the RO to be the date that the Veteran was eligible for TDIU benefits.  Given the different standards utilized by VA and SSA, VA is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board will render an independent unemployability decision based on a comprehensive review of the record.  

Given the report that the Veteran was able to do his job in June 2008 and a VA report in February 2011 that he was "steadily" employed, as well as the SSA finding of minimal disability related to the ankle, the Board concludes that contrary testimony and other statements are not credible to establish marked interference with employment prior to December 29, 2011.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Entitlement to a disability rating in excess of 20 percent for right Achilles tendonitis on an extraschedular basis is denied.  

Entitlement to a TDIU prior to December 29, 2011, is denied.  


REMAND

A SOC has not been sent to the Veteran regarding the issue of entitlement to a rating in excess of 70 percent for PTSD.  Manlincon, supra.  The Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2016), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issue of entitlement to a rating in excess of 70 percent for PTSD (if he so desires) by filing a timely substantive appeal.  Thereafter, the case should be returned to the Board only if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


